DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/13/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8, 9, 12, 14, 15, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth et al (US 2014/0113144 A1) in view of Lucas (US 5,763,529 A) and Lyons et al (US 2016/0160436 A1).
	Regarding claim 1, Loth teaches a process for making a coating comprising an interpenetrating polymer network, said process comprising the steps of: a) applying a suspension/dispersion to a surface to produce a coated surface, wherein the suspension/dispersion comprises colloidal particles suspended in an organic solvent, wherein the polymers comprise a polyurethane and a polyacrylic (para 7, 9, 12, 32, 44, 65; fig 1).
	Loth teaches the coating and constituents are a suspension/dispersion which would have suggested or otherwise rendered obvious that of a colloidal suspension to one of ordinary skill in the art at the time of invention (para 7, 12, 54, 55; fig 1). 
Loth fails to expressly teach wherein the colloidal particles comprise an interpenetrating polymer network; wherein the interpenetrating polymer network comprises a cross-linked polyurethane. However, Loth teaches the composition may comprise curing agents (i.e., initiators) (para 34, 40); and further suggests the use of cross-linked polyurethanes.
Lucas teaches an aqueous-dispersible, self-crosslinkable interpenetrating polymer network composition which comprises an aqueous-dispersible, isocyanate-based thermoplastic polymer containing urethane and/or urea linkage and an interpenetrating polymer containing latent reactive functionality, whereby the two polymers are at least partially entangled with each other on a molecular level and coating compositions therefrom (i.e., colloidal particles comprise an interpenetrating polymer network) (abstract); wherein the IPN composition comprises polyurethane as the aqueous-dispersible thermoplastic polymer and various acrylics as the interpenetrating polymer (col 4, lines 9-31; col 6, lines 1-15, 31-37, col 7, lines 17-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyurethane and polyacrylic/acrylic compositions of Lucas for the polyurethane and polyacrylic compositions of Loth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the limitation “wherein the interpenetrating polymer network comprises a cross-linked polyurethane;” Lucas teaches using crosslinking agents to produce a thermoset (i.e., crosslinked) for solvent resistance (col 1, lines 45-56). Lucas further suggests branching and/or minor amounts of crosslinking may be incorporated into the thermoplastic polymers by including in the reactive components minor amounts of a tri- or higher functional component (col 4, lines 53-56); and the type and extent of crosslinking of the IPN, and hence properties such as solvent resistance, may be controlled by selecting appropriate types and amounts of latent functional monomers for the interpenetrating polymer (col 8, lines 45-49). Therefore, Lucas would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the interpenetrating polymer network comprises a cross-linked polyurethane.
Loth as modified by Luas fails to expressly teach applying a particulate solid to the coated surface before the surface has completely dried. However, Loth teaches the use of surface treated hydrophobic particulate solids (i.e., substantially the entire surface of the particulate solid is hydrophobic); and that the coating may be applied in a two-step process (para 48-49; 62-63).
	Lyons suggests a method of adding and partially embedded a layer of nanoparticles to a polymer sheet (para 98-100); wherein the nanoparticles in a solution may be applied by a number of techniques including dip-coating, spray-coating, spin-coating, Doctor Blade coating, brush coating as well as other methods; wherein the nanoparticles contribute to the superhydrophobic properties of the surface layer (para 126). Lyons further suggests the particles may be applied directly to the surface in a dry form (para 132).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the hydrophobic particulate solids, per the teaching of Lyons, to the coated polymer surface of Loth as modified by Lucas, so the hydrophobic particulate solids contribute to the superhydrophobic properties of the surface layer.
	Regarding the limitation “applying a particulate solid to the coated surface before the surface has completely dried,” Lyons teaches the particles may be applied directly to the surface in a dry form; and should be partially embedded (abstract, para 132). Therefore, the combination of Loth and Lyons would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention applying solution-based or dry particles to the surface of Lyons to the coated surface of the embodiment of Loth as modified by Lucas and Lyons before the surface has completely dried, so the particle can mix with the solution based coating of Loth and be partially embedded when the surface completely dries. 
	Regarding claim 2, Loth teaches the coating may be applied by spraying (para 59).
	Regarding claims 4 and 5, Loth teaches using solvent to adjust the viscosity and concentration of the final dispersion (para 54), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of solvent and percent solids in the dispersion to optimize its viscosity.
Regarding claim 6, Loth suggests its nanofillers particle size may be from about 10 nm to about 5μm (para 47); and Lyons suggests the particles may be 1-20 nm in size (para 150). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Loth or Lyons, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Loth suggests or otherwise renders obvious further comprising a step of functionalizing the entire surface of the particulate solid with hydrophobic organic groups prior to step b), to produce a hydrophobic particulate solid for use in step b) (para 49); as does Lyons (para 77).
Regarding claim 8, Loth suggests the use of silica (para 48) as does Lyons (para 135); so it would have been obvious to one of ordinary skill in the art at the time of invention to select fumed silica, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Regarding claim 9, Loth suggests its particles or fillers may be treated with compounds that possess a hydrophobic chain, e.g. alkyl chain or fluorocarbon chain (para 49) which would have suggested or otherwise rendered obvious the particulate solid is perfluoroalkyl-functionalized particles.
Regarding claim 12, Lyons would have suggested or otherwise rendered obvious the particulate solid prior to step b) is in suspension in an organic solvent and is applied in step b) by spraying (para 126, 148).
Regarding claims 14, 15, and 40, Lyons suggests the nanoparticles need to be partially embedded (i.e., and therein wetted) by the surface (para 100); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the period of time after applying the colloidal suspension or coating of Loth to allow for the nanoparticles to adhere and partially embed in the surface properly and therein contribute to the superhydrophobic properties of the surface.

Claims 16, 20, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth, Lucas, and Lyons as applied to claim 1 above, and further in view of Wang et al (US 2016/0009971 A1).
Loth as modified by Lucas and Lyons suggests the process of claim 1; wherein Loth as modified by Lucas specifically suggests the colloidal suspension in step a) of claim 1. 
Loth as modified by Lucas and Lyons fail to suggest the additional process steps of 16, 20, 25, and 28.
Wang suggests an anti-icing coatings wherein an interpenetrated polymer network is formed; wherein the process comprising the making the coating comprises preparing a polymerization mixture (para 38, 49, 54, 174); wherein Wang would have suggested or otherwise rendered obvious the mixture may comprise an acrylate ester, a methacrylate ester, or combination thereof (a non-crosslinking acrylic monomer) (para 111); a cross-linking acrylic monomer (para 117); a free radical initiator that is an azo initiator (para 97); a polyol that is selected from a triol, a tetraol or a pentaol (para 62); an oligomeric or polymeric diol that is a polyether diol; a isocyanate having at least two isocyanate groups per molecule that is a bisisocyanate (para 57); and an organic solvent (para 59). Wang suggests the solvent may be acetone (i.e., the organic solvent dissolves each of i to vi) (para 59); and curing may take place in an autoclave (para 211) which would have suggested or otherwise rendered obvious the step of heating is conducted in the dark.
Wang further suggests adding a polyurethane polymerization catalyst to the polymerization mixture (para 137, 184); and half-life temperature of the selected radical initiator determines the polymerization temperature which would have suggested or otherwise renders obvious heating the polymerization mixture to at least a 10 hour half-life temperature of the free radical initiator; and the polymerization temperature lies between preferably between 40 °C to 120 °C (para 97) which encompasses or overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wang, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, Wang suggests the use of azobis(isobutyronitrile) (i.e., wherein the free radical initiator has a 10 hour half-life temperature of from about 50 to about 70 °C) (para 110) 

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth, Lucas, Lyons, and Wang as applied to claim 16 above, and further in view of Jing et al (US 2007/0298216 A1).
Regarding claim 38, Loth as modified by Lucas, Lyons and Wang suggests the process step of claim 16.
Wang further suggests an anti-icing coatings wherein an interpenetrated polymer network is formed; wherein the process comprising the making the coating comprises preparing a polymerization mixture (para 38, 49, 54, 174); wherein Wang would have suggested or otherwise rendered obvious the mixture may comprise an acrylate ester, a methacrylate ester, or combination thereof (a non-crosslinking acrylic monomer) (para 111); a cross-linking acrylic monomer (para 117); a free radical initiator that is an azo initiator (para 97); a polyol that is selected from a triol, a tetraol or a pentaol (para 62); an oligomeric or polymeric diol that is a polyether diol; a isocyanate having at least two isocyanate groups per molecule that is a bisisocyanate (para 57); and an organic solvent (para 59).
Loth as modified by Lucas, Lyons and Wang fails to suggest a cross-linking acrylic monomer is a diol di(meth)acrylate, a triol tri(meth)acrylate, a tetraol tetra(meth)acrylate, a pentaol penta(meth)acrylate, or a combination thereof.  However, Wang does suggest the use of crosslinking reactants (para 117).
	Jing suggests superhydrophobic anti-icing coatings that may comprise fluoropolymer binders, urethanes, and exemplary crosslinking agents that include 1,6-hexanediol diacrylate (i.e., diol di(meth)acrylate) (para 18, 28, 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the crosslinking agents of Jing for the crosslinking reactants Loth as modified by Lucas, Lyons and Wang, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 39, Loth as modified by Lucas, Lyons, Wang, and Jing would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the process and composition of the instant claims, so the colloidal suspension has a mean colloid size of between about 200 and about 1000nm. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
Applicant contends that Lucas does not teach the “self-crosslinkable IPN composition” comprises: (1) an aqueous-dispersible thermoplastic polyurethane system; and (2) a polyacrylic system that interpenetrates the thermoplastic polyurethane system. 
This is not persuasive. Lucas teaches an aqueous-dispersible, self-crosslinkable interpenetrating polymer network composition which comprises an aqueous-dispersible, isocyanate-based thermoplastic polymer containing urethane and/or urea linkage and an interpenetrating polymer containing latent reactive functionality, whereby the two polymers are at least partially entangled with each other on a molecular level and coating compositions therefrom (i.e., colloidal particles comprise an interpenetrating polymer network) (abstract); wherein the IPN composition comprises polyurethane as the aqueous-dispersible thermoplastic polymer and various acrylics as the interpenetrating polymer (col 4, lines 9-31; col 6, lines 1-15, 31-37, col 7, lines 17-32). Therefore, Lucas would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention (1) an aqueous-dispersible thermoplastic polyurethane system; and (2) a polyacrylic system that interpenetrates the thermoplastic polyurethane system.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cross-linked polyurethane system utilising 1,1,1-tris(hydroxymethyl)propane (a tetrafunctional polyol) along with a difunctional diisocyanate and a difunctional glycol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further contends that Lucas is technically not a true interpenetrating polymer network. This is not persuasive. Nothing in the instant claims limits the use of a semi-interpenetrating polymer network. In addition, Lucas teaches using crosslinking agents to produce a thermoset (i.e., crosslinked) for solvent resistance (col 1, lines 45-56). Lucas further suggests branching and/or minor amounts of crosslinking may be incorporated into the thermoplastic polymers by including in the reactive components minor amounts of a tri- or higher functional component (col 4, lines 53-56); and the type and extent of crosslinking of the IPN, and hence properties such as solvent resistance, may be controlled by selecting appropriate types and amounts of latent functional monomers for the interpenetrating polymer (col 8, lines 45-49). Therefore, Lucas would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention and interpenetrating polymer network wherein the interpenetrating polymer network comprises a cross-linked polyurethane.
Applicant further contends that Lucas does not disclose a dispersion of an interpenetrating polymer network as required by claim 1. This is not persuasive as Lucas suggest the polymer particles imbue the monomers (col 9, lines 5-47) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a dispersion of an interpenetrating polymer network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783